

Exhibit 10.3

RETAIL PROPERTIES OF AMERICA, INC.
AMENDMENT TO RETENTION AGREEMENT


This Amendment to Retention Agreement (the “Amendment”) is made and entered into
by and between Niall J. Byrne (“Executive”) and Retail Properties of America,
Inc., a Maryland corporation (the “Company”), effective as of February 19, 2015.
RECITALS
A.On February 19, 2013, Executive and Company entered into that certain
Retention Agreement (the “Retention Agreement”) by and between Executive and
Company providing inter alia for certain payments to Executive in the event of
the termination of Executive’s employment.
B.The structure of the Company’s bonus program has changed since the date of the
execution of the Retention Agreement, and the Company and Executive desire to
amend the Retention Agreement to reflect the changes in such structure.
NOW THEREFORE, the parties hereto agree as follows:
1.Amendment of Retention Agreement. Section 3(a) of the Retention Agreement is
hereby deleted in its entirety and replaced with the following:
(a)    Cash Severance (Non-Change in Control). Executive shall receive on the
sixtieth (60th) day following the Termination Date a lump sum cash amount (less
applicable withholdings) equal to the sum of (i) twelve (12) months of
Executive’s base salary at the rate then in effect (without giving effect to any
reduction in the base salary rate amounting to Good Reason), (ii) an amount
equal to 100% of the dollar amount of the Executive’s annual bonus (including
100% of the target cash and equity components), calculated based on the annual
bonus for the year in which Executive’s employment was terminated (or the prior
year if a target annual bonus (both cash and equity) award amount hadn’t yet
been established for such year) that would be paid (or granted) to Executive if
Executive’s employment had not terminated and if all performance-based
milestones were achieved at 100% of the target level by both the Company and
Executive (the “Target Bonus”), and (iii) all annual bonus amounts earned during
the year in which the termination occurs through the most recently completed
fiscal quarter prior to the termination date but otherwise remaining unpaid as
of the Termination Date.
2.Conflicts. In the event of a conflict between the terms of this Amendment and
the terms of the Retention Agreement, the terms of this Amendment shall
supersede and control. In all other respects, the Retention Agreement shall
remain unchanged and in full force and effect.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
Retail Properties of America, Inc.




By:
/s/ Steven P. Grimes
 
Date:
2/19/15
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
Executive
 
 
 
 
/s/ Niall J. Byrne
 
Date:
2/19/15
 
Niall J. Byrne
 
 
 
 
 
 
 
 





